Metcalf, J.
These exceptions are groundless. Testimony that the defendant, at his tavern and grocery, repeatedly sold biandy, rum and whiskey, which were “ drunk on the premises,” decisively proved, if believed by the jury, that he sold without authority ; for no person, under the existing law, can have lawful authority so to sell intoxicating liquors. 2 Allen, 294.
*435The court granted the defendant’s prayer for instruction that the government must prove affirmatively that he had no authority to sell, as a druggist, and that the persons to whom he sold were not druggists, apothecaries or physicians. This instruction was too favorable to the defendant, unless it is to be understood, as it was undoubtedly meant, that the government must prove affirmatively that he did not, as a druggist, sell to druggists, apothecaries or physicians, pure alcohol, for medicinal purposes only, as permitted by the Gen. Sts. c. 86, § 26. For there can be no pretence that sales of brandy, rum and whiskey, by a druggist to druggists, &c. to be “ drunk on the premises ” of the seller, are lawful. If, however, the jury understood the instruction to be unqualified, they must have found that the defendant did not, as a druggist, sell to druggists, apothecaries or physicians. Exceptions overruled